FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

THE ASSOCIATED PRESS, a New             
York corporation; IDAHO
STATESMAN PUBLISHING, LLC, a
Delaware limited liability company
doing business as The Idaho
Statesman; LEE ENTERPRISES,
INCORPORATED, a Delaware
corporation doing business as The
Times-News; THE IDAHO PRESS
CLUB, INC., an Idaho corporation;
PIONEER NEWSPAPERS, INC., a
Nevada corporation doing business
as Idaho Press-Tribune, Idaho
State Journal, Standard Journal,
Teton Valley News, The News-
Examiner, The Preston Citizen,
and Messenger Index; TPC
                                        
HOLDINGS, INC., an Idaho
corporation doing business as
Lewiston Tribune and Moscow-
Pullman Daily News; BAR BAR
INC., an Idaho corporation doing
business as Boise Weekly; COWLES
PUBLISHING COMPANY, a
Washington corporation doing
business as The Spokesman-
Review; IDAHOANS FOR OPENNESS
IN GOVERNMENT, INC., an Idaho
non-profit corporation,
               Plaintiffs-Appellants,
                 v.
                                        

                             6855
6856              ASSOCIATED PRESS v. OTTER


C.L. “BUTCH” OTTER, in his official    
capacity as the Governor of the
State of Idaho; ROBIN SANDY, in
her official capacity as Chairman
of the Idaho Board of Correction;
HOWARD G. “J.R.” VAN TASSEL, in
his official capacity as Secretary            No. 12-35456
of the Idaho Board of Correction;
                                                D.C. No.
JAY NIELSEN, in his official
capacity as Vice Chairman of the          1:12-cv-00255-EJL
Idaho Board of Correction; BRENT             ORDER AND
REINKE, in his official capacity as           AMENDED
the Director of the Idaho                      OPINION
Department of Correction; KEVIN
KEMPF, in his official capacity as
Division Chief of Operations of
the Idaho Department of
Correction,
               Defendants-Appellees.
                                       
        Appeal from the United States District Court
                  for the District of Idaho
         Edward J. Lodge, District Judge, Presiding

                  Argued and Submitted
            June 7, 2012—Pasadena, California

              Filed and Amended June 8, 2012

Before: Alex Kozinski, Chief Judge, Stephen Reinhardt and
            Marsha S. Berzon, Circuit Judges.

                Opinion by Judge Reinhardt
                   ASSOCIATED PRESS v. OTTER                 6859
                          COUNSEL

Charles A. Brown, Lewiston, Idaho, for the plaintiffs-
appellants.

Lawrence G. Wasden, Attorney General; Steven L. Olsen,
Chief of Civil Litigation; Michael S. Gilmore, Deputy Attor-
ney General; Mark A. Kubinski, Lead Deputy Attorney Gen-
eral, Idaho Department of Correction; Thomas C. Perry,
Counsel to the Governor, Boise, Idaho, for the defendants-
appellees.


                            ORDER

   The opinion filed on June 8, 2012 is hereby amended by the
insertion of a footnote after line 14 of page 3, reading as fol-
lows: “Although the State was at fault, the plaintiffs, as noted
by the district court, could have mitigated this situation by fil-
ing the lawsuit earlier, because they had notice as of February
2012 that the State believed it was in compliance with Cali-
fornia First Amendment Coalition.”


                           OPINION

REINHARDT, Circuit Judge:

   Nearly a decade ago, we held in the clearest possible terms
that “the public enjoys a First Amendment right to view exe-
cutions from the moment the condemned is escorted into the
execution chamber, including those ‘initial procedures’ that
are inextricably intertwined with the process of putting the
condemned inmate to death.” California First Amendment
Coalition v. Woodford, 299 F.3d 868, 877 (9th Cir. 2002).
The State of Idaho has had ample opportunity for the past
decade to adopt an execution procedure that reflects this set-
6860                  ASSOCIATED PRESS v. OTTER
tled law. It can hardly complain that it has been unaware of
the binding precedent, since the media coalition specifically
cited California First Amendment Coalition in asking the
State to alter its execution procedure prior to the November
2011 execution of Paul Rhoades. The State has nonetheless
failed to bring its procedure into compliance with the law—
either in the days prior to the Rhoades execution or in the suc-
ceeding months, when it met with the media coalition to dis-
cuss the matter. The State has persisted in its intransigence
even after we suggested at oral argument that a voluntary
amendment (like the one that Arizona recently adopted) might
avert the need for an injunction. The State’s complaints about
the last-minute nature of this litigation ignore this history. We
fault the State, not the media plaintiffs, for our need to con-
sider this question several days before an execution: the State
has missed opportunity after opportunity to bring its execution
procedures into compliance with the clear law of this Circuit.1

   We reverse the district court’s denial of a preliminary
injunction and remand for the entry of such an injunction
forthwith, and in any event prior to the impending execution
of Richard Leavitt.

                                     I

   The dispute here is narrow. Under its current execution pro-
cedure, the State would allow witnesses to view the final por-
tion of Leavitt’s execution, beginning with the reading of the
death warrant and concluding with the pronouncement of
death. As in the Rhoades execution, however, the State does
not intend to allow witnesses to view the first part of the pro-
cedure, beginning with Leavitt’s entry into the execution
chamber, through the insertion of intravenous lines into his
body.
  1
   Although the State was at fault, the plaintiffs, as noted by the district
court, could have mitigated this situation by filing the lawsuit earlier,
because they had notice as of February 2012 that the State believed it was
in compliance with California First Amendment Coalition.
                   ASSOCIATED PRESS v. OTTER                 6861
   A coalition of media corporations filed this action under 42
U.S.C. § 1983 shortly after the issuance of the warrant for
Leavitt’s execution. The plaintiffs assert that, as surrogates for
the public, they have a right to witness all stages of the execu-
tions conducted by the State of Idaho, rather than just the final
portion, and that the State’s refusal to allow such access vio-
lates the First Amendment. They seek a preliminary injunc-
tion on the basis that, without such relief, they will be
irreparably damaged by the denial of their right to view
Leavitt’s execution in its entirety.

   The State asserts what it considers to be four legitimate
penological objectives that, in its view, override the First
Amendment right of public access to executions in their
entirety. First, it says, it wishes to preserve the condemned
prisoner’s privacy and dignity. Second, it wishes to respect
the sensibilities of the condemned prisoner’s family. Third, it
wishes to do the same for his fellow death-row inmates.
Fourth, it wishes to protect the anonymity of the members of
the medical team who participate in the execution. Under Cal-
ifornia First Amendment Coalition, the State can prevail if the
limitation of the plaintiffs’ First Amendment right is “reason-
ably related to legitimate penological objectives,” rather than
“an exaggerated response to those concerns,” Turner v. Saf-
ley, 482 U.S. 78, 87 (1987) (internal quotation marks omit-
ted). See 299 F.3d at 879 (adopting the Turner standard).

   [1] “A plaintiff seeking a preliminary injunction must
establish” four elements: “that he is likely to succeed on the
merits, that he is likely to suffer irreparable harm in the
absence of preliminary relief, that the balance of equities tips
in his favor, and that an injunction is in the public interest.”
Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20
(2008). “We review a district court’s decision to grant or deny
a preliminary injunction for abuse of discretion. In deciding
whether the district court has abused its discretion, we employ
a two-part test: first, we ‘determine de novo whether the trial
court identified the correct legal rule to apply to the relief
6862               ASSOCIATED PRESS v. OTTER
requested’; second, we determine ‘if the district court’s appli-
cation of the correct legal standard was . . . illogical, . . .
implausible, or . . . without support in inferences that may be
drawn from the facts in the record.’ A decision based on an
erroneous legal standard or a clearly erroneous finding of fact
amounts to an abuse of discretion.” Pimentel v. Dreyfus, 670
F.3d 1096, 1105 (9th Cir. 2012) (citations omitted).

                               II

   We hold that the district court abused its discretion with
respect to each of the four elements that the plaintiffs must
establish.

                               A

   [2] First, the plaintiffs are quite likely to succeed on the
merits of their First Amendment claim. As discussed above,
California First Amendment Coalition makes clear that the
First Amendment protects the public’s right to witness all
phases of Leavitt’s execution, including the portion that the
State now shields from view. Although the State argued
below that California First Amendment Coalition’s interpreta-
tion of the First Amendment was premised in part on the his-
tory of public executions in California—a history that, the
State asserted, differed from Idaho’s—the district court
rejected this argument, and the State does not raise it on
appeal. The only question as to the merits, then, is whether the
State has asserted legitimate penological interests sufficient to
overcome the First Amendment right of public access. See
California First Amendment Coalition, 299 F.3d at 879
(adopting as the relevant inquiry “whether a prison regulation
that burdens fundamental rights is reasonably related to legiti-
mate penological objectives, or whether it represents an exag-
gerated response to those concerns” (internal quotation marks
omitted)).

  [3] Here, the plaintiffs showed that they are likely to suc-
ceed on the merits simply by pointing to our prior opinion in
                   ASSOCIATED PRESS v. OTTER                  6863
California First Amendment Coalition—an opinion that
appears squarely to govern this case. To the extent that the
State’s asserted interests in protecting the dignity of con-
demned prisoners and the sensibilities of their family and fel-
low inmates qualify as legitimate penological concerns in the
first place—a matter about which we harbor significant doubt,
see, e.g., Procunier v. Martinez, 416 U.S. 396, 413 (1974)
(recognizing the legitimate “governmental interests of secur-
ity, order, and rehabilitation”), overruled on other grounds by
Thornburgh v. Abbott, 490 U.S. 401 (1989)—the State has
failed to explain why the modest expansion of witness access
to include the insertion of intravenous lines would meaning-
fully affect them. The State of Idaho already offends the dig-
nity of condemned inmates and the sensibilities of their
families and fellow inmates by allowing strangers to watch as
they are put to death. It strains credulity for the State to assert
that these interests will be offended to a meaningfully greater
degree when witnesses are permitted to watch the insertion of
intravenous lines than when they are simply allowed to watch
the inmates die. The State also has not explained why these
interests were not equally at stake in California, although our
opinion in California First Amendment Coalition did not
explicitly consider them.

   [4] The State’s interest in preserving the anonymity of
medical team members who participate in the execution is
more substantial. We considered this interest at length in Cali-
fornia First Amendment Coalition, however, characterizing
California’s “fear that execution team members [would] be
publicly identified and retaliated against” as “an overreaction,
supported only by questionable speculation,” 299 F.3d at 880,
and upholding the factual finding “that ‘[t]he use of surgical
garb is a practical alternative to restricting access to witness
lethal injection executions in order to conceal the identity of
such execution staff should security concerns warrant such
concealment,’ ” id. at 884. The State has made no serious
attempt to explain why medical team members in Idaho might
be less likely to remain anonymous than those in California
6864               ASSOCIATED PRESS v. OTTER
or why any risks that they might face upon public exposure
would be greater. At oral argument, the State’s counsel specu-
lated that because the populations of Idaho or of the metropol-
itan area where its executions take place are smaller than
those of California, medical team members in Idaho would be
more likely to be identified on the basis of their appearance
(even when shielded by surgical garb) than those in Califor-
nia. This is pure speculation; the State has presented no evi-
dence to support it.

   [5] Nor has the State provided any support whatsoever for
its speculation that it may be unable to recruit and retain med-
ical team members to participate in executions. The declara-
tion of Jeff Zmuda, Deputy Chief of the Idaho Bureau of
Prisons, makes only a bare assertion to that effect. Given that
there are only five members of the current medical team, it
would have been a simple matter for the State to submit evi-
dence, such as a declaration filed under seal from a team
member or a declaration from an official who had spoken
with the team members, that any one of those members was
even considering withdrawing from participation in either
Leavitt’s execution or any future execution. At oral argument,
we invited the State to produce, even at this late date, any
such evidence that it might be able to obtain. We conclude
from the State’s failure to do so that no such evidence exists.

   [6] The district court was correct to have “significant con-
cerns” regarding the State’s arguments. Dist. Ct. Order at 14-
15. The court abused its discretion, however, by failing to rec-
ognize, in light of these concerns, that the plaintiffs are likely
to succeed in showing that the State’s limitation on witness
access is not “reasonably related to legitimate penological
objectives” but rather “represents an exaggerated response to
those concerns,” Turner, 482 U.S. at 87 (internal quotation
marks omitted).

                                B

   [7] The district court also held that the plaintiffs had failed
to show that they would suffer irreparable harm in the absence
                    ASSOCIATED PRESS v. OTTER                  6865
of an injunction because “witnesses still [would] be allowed
to see the execution process from the time after the inmate is
restrained and IVs are placed” and because “there will most
likely be other executions in the future.” Dist. Ct. Order at 16-
17. Both rationales are contrary to law. The first ignores our
explicit holding in California First Amendment Coalition that
the First Amendment protects the right to witness executions
in their entirety. To say that the plaintiffs will not suffer harm
because they will be able to witness part of Leavitt’s execu-
tion is like saying that the public would not suffer harm were
it allowed to read only a portion of the New York Times. The
second rationale ignores the rule that “[t]he loss of First
Amendment freedoms, for even minimal periods of time,
unquestionably constitutes irreparable injury.” Elrod v. Burns,
427 U.S. 347, 373 (1976). That the plaintiffs may be able to
observe future executions in Idaho does not mean that they
are unharmed by the denial of their right to observe this exe-
cution. These legal errors constituted an abuse of the district
court’s discretion. Pimentel, 670 F.3d at 1105. The plaintiffs
will suffer irreparable injury in the absence of a preliminary
injunction.

                                 C

   [8] Our balancing of the equities—like the district court’s
—turns on whether there is any realistic possibility that a pre-
liminary injunction will delay Leavitt’s execution. We reject
each of the three premises on which the district court believed
that such a delay could occur. First, there is minimal chance
that the injunction will lead to a successful stay application by
Leavitt. Not only is the prospect of any such application spec-
ulative, but if filed, it would likely fail. Second, in light of the
minimal changes that an injunction might require and the
State’s failure to specify the nature of any such change, we
have trouble imagining why an alteration to the training pro-
cedures would be necessary. Even if such a change were
required, the State has not explained why it would delay the
execution. Third, as noted earlier, the State has failed to do
6866               ASSOCIATED PRESS v. OTTER
more than speculate that a member of the medical team might
decline to participate in Leavitt’s execution, and it advised us
at oral argument that it had made no attempt to contact any
member of the team in order to inquire whether there is any
basis for its speculation. We therefore see no realistic possi-
bility that a preliminary injunction requiring the State to com-
ply with California First Amendment Coalition will delay
Leavitt’s execution.

                                D

   [9] For the same reason, we have no doubt that the entry
of a preliminary injunction promotes the public interest.
“Courts considering requests for preliminary injunctions have
consistently recognized the significant public interest in
upholding First Amendment principles.” Sammartano v. First
Judicial Dist. Court, 303 F.3d 959, 974 (9th Cir. 2002). The
district court relied instead on the public interest in the timely
enforcement of criminal judgments. Although we recognize
that interest as legitimate, it lacks any weight in light of our
conclusion that no delay will occur.

                               III

   [10] We reverse the district court’s denial of a preliminary
injunction and remand for the entry of an order requiring the
State to allow witnesses to observe Leavitt’s entire execution,
“from the moment [he] enters the execution chamber through,
to and including, the time [he] is declared dead.” California
First Amendment Coalition, 299 F.3d at 886 (internal quota-
tion marks omitted).

  The mandate shall issue forthwith.

  REVERSED and REMANDED.